                                                                              EXHIBIT A

                            THE STATE OF NEW HAMPSHIRE
                                  SUPERIOR COURT


MERRIMACK, SS

                                          Paul Dickey

                                               v.

                          Riverbend Community Mental Health, LLC


                                        COMPLAINT


                                 NATURE OF THE ACTION
       1.     This action is brought by Paul Dickey (“Plaintiff”) against Riverbend Community

Mental Health, Inc. (“Defendant”) for violation of the Americans with Disabilities Act (42 U.S.

Code § 12112, et al.), violation of the New Hampshire Law Against Discrimination (NH RSA

354-A), and for Wrongful Termination in Violation of Public Policy.

       2.     Plaintiff seeks a JURY TRIAL in this matter.

                                   JURISDICTION AND VENUE

       3.     This Court has jurisdiction over this matter pursuant to RSA 491:7. Venue is

proper regarding Defendant because it owns and operates its business at an address of 3 North

State Street, Concord, NH 03301.

                                           PARTIES
       4.     Plaintiff is a New Hampshire resident with an address of 36 Corn Hill Road,

Boscawen, NH 03303.

       5.     Defendant is a corporation conducting business in the state of New Hampshire

with a principal place of business located at 3 North State Street, Concord, NH 03301.




                                                1
                           FACTS APPLICABLE TO ALL COUNTS
       6.        Plaintiff started working for Defendant Riverbend Community Mental Health,

LLC in 2015 as a bus driver.

       7.        Plaintiff was qualified to perform the essential functions of his job and, with few

exceptions, received positive feedback regarding his performance.

       8.        In mid-September, 2017, Plaintiff suffered a great personal tragedy when his son,

took his life via suicide at the age of nineteen.

       9.        Upon learning of his son’s suicide, Plaintiff began to experience severe and

debilitating depression, anxiety, and post-traumatic stress (“PTSD”). After consulting with his

doctor, Plaintiff determined that it was necessary to take a medical leave of absence from his

employment with Defendant.

       10.       After a period of medical leave, Plaintiff attempted to return to work in early

November, 2017.

       11.       Upon returning to work, Plaintiff quickly determined his depression and PTSD

symptoms were still too significant to be back at work. As such, Plaintiff informed his employer

that he would need to resume his medical leave.

       12.       After further consulting with his doctor in November, 2017, it was decided that

Plaintiff would remain out of work through the winter holiday season before being re-evaluated

in early 2018.

       13.       Though the specific date was uncertain, it was estimated that Plaintiff would

return to work between January and March of 2018.

       14.       With Plaintiff’s authorization, Plaintiff’s doctor communicated directly with

Defendant concerning Plaintiff’s condition and ability to return to work.



                                                    2
       15.     On Friday, December 22, 2017, three days prior to Plaintiff’s first Christmas

without his son, Defendant contacted Plaintiff and communicated that he was terminated

effective immediately because he had exhausted his FMLA leave and could not return to work

immediately.

       16.     This occurred despite the fact Defendant was receiving disability through the

Defendant’s disability carrier.

       17.     Defendant had not previously informed Plaintiff that they would not

accommodate his medical leave.

       18.     Defendant had not previously informed Plaintiff that that he would be terminated

if he could not return by a specific date.

       19.     After learning that he was to be terminated, Plaintiff requested that Defendant

hold his job for a short period of time longer to allow him the opportunity to continue his

recovery.

       20.     Plaintiff also notified Defendant personally that his return to work date would be

reevaluated in early 2018 – approximately two weeks later.

       21.     In response, Defendant told Plaintiff that that unless he could return to work

within his next two scheduled work days, that his employment would be terminated.

       22.     Defendant also confirmed Plaintiff’s termination and the reasons for said

termination in writing shortly thereafter.

COUNT I- Discrimination in Violation of the Americans with Disabilities Act, 42 U.S.C.A.
                          121112 et al. and NH RSA 354-A


       23.     Plaintiff repeats and realleges each allegation contained in the paragraphs above.




                                                3
       24.     At the time Plaintiff was terminated, he suffered from PTSD, anxiety, depression,

and irritable bowel syndrome, which substantially limited major life activities including but not

limited to, concentrating, thinking, sleeping, eating, and exercising.

       25.     With the reasonable accommodation of a period of medical leave to address the

symptoms of his disabilities, the Plaintiff was capable of performing the essential functions of

his job, as he did previously.

       26.     By failing to provide Plaintiff with the reasonable accommodation that he needed

in the form of a period of medical leave, and instead terminating him for taking said medical

leave, Defendant committed disability discrimination in violation of the ADA and NH RSA 354-

A.

       27.     As a direct and proximate result of Defendant’s discriminatory actions, Plaintiff

has suffered and continues to suffer damages, including without limitation, lost wages, lost

earning capacity, emotional distress, humiliation, inconvenience and loss of enjoyment of life.

Furthermore, in firing the Plaintiff in response to being notified of his disability and need for

medical leave, the defendant acted with malice and with reckless disregard of Plaintiff’s

federally protected rights, entitling him to punitive damages and enhanced compensatory

damages. Plaintiff is further entitled to attorney’s fees, interest and costs

                         COUNT II– Retaliation in Violation of
      the Americans with Disabilities Act, 42 U.S.C.A 12112 et al. and NH RSA 354-A
       28.     Plaintiff repeats and realleges each allegation contained in the paragraphs above.

       29.     At the time Plaintiff was terminated, he suffered from PTSD, anxiety, depression,

and irritable bowel syndrome, which substantially limited major life activities including but not

limited to, concentrating, thinking, sleeping, eating, and exercising.



                                                  4
       30.     With the reasonable accommodation of a period of medical leave to address the

symptoms of his disabilities, the Plaintiff was capable of performing the essential functions of

his job, as he did previously.

       31.     By taking adverse employment action against the Plaintiff in response to being

notified of the Plaintiff’s qualifying disabilities and requests for a reasonable accommodation,

Defendant committed unlawful discriminatory retaliation in violation of the Americans with

Disabilities Act and NH RSA 354-A.

       32.     As a direct and proximate result of Defendant’s retaliation, Plaintiff has suffered

and continues to suffer damages, including without limitation, lost wages, lost earning capacity,

emotional distress, humiliation, inconvenience and loss of enjoyment of life. He has also

received adverse employment references from the Defendant, further causing him damage.

Furthermore, in firing the Plaintiff in response to being notified of his disability and need for

medical leave, the defendant acted with malice and with reckless disregard of Plaintiff’s

federally protected rights, entitling him to punitive damages and enhanced compensatory

damages. Plaintiff is further entitled to attorney’s fees, interest and costs.

              COUNT III – Wrongful Termination in Violation of Public Policy
       33.     Plaintiff repeats and realleges each allegation contained in the paragraphs above.

       34.     Public policy would encourage an employee, such as Plaintiff, to engage in

activities protected by state and federal law, including, but not limited to, requesting a reasonable

accommodation in a time when the employee suffers from a disability.

       35.     In malicious retaliation for Plaintiff requesting a medical leave in accordance with

state and federal law, Defendant unlawfully terminated Plaintiff.

       36.     As a direct and proximate result of the Defendant’s wrongful termination of the

Plaintiff, Plaintiff has suffered and continues to suffer damages, including without limitation, lost

                                                   5
wages, lost earning capacity, emotional distress, humiliation, inconvenience and loss of

enjoyment of life. Additionally, Plaintiff seeks enhanced compensatory damages for the wanton,

malicious or oppressive manner in which the Defendant’s discharged the Plaintiff. Plaintiff is

further entitled to attorney’s fees, interest and costs.

        WHEREFORE, the Plaintiff, Paul Dickey, respectfully prays that this Honorable Court:

        A.      Schedule this matter for a Jury Trial;

        B.      Find the Defendant liable for violation of the Americans with Disabilities Act, 42

                U.S.C.A 12112 et al.;

        C.      Find the Defendant liable for violation of the New Hampshire Law Against

                Discrimination, RSA 354-A et seq.;

        D.      Find the Defendant liable for Wrongful Termination in Violation of Public Policy;

        E.      Award all damages alleged or otherwise entitled to the Plaintiff for the unlawful

                actions of the Defendant, including punitive and enhanced compensatory

                damages; and

        F.      Grant other and further relief as this Court deems just and equitable.



                                                Respectfully submitted,

                                                Paul Dickey, Plaintiff
                                                By His Attorneys,
                                                WELTS, WHITE & FONTAINE, P.C.




Date:           January 9, 2019                 By:     /s/ Jack White
                                                Jack S. White, Bar No. 2725
                                                Israel F. Piedra, Bar No. 267568
                                                29 Factory Street; P.O. Box 507


                                                    6
Nashua, NH 03061
(603) 883-0797
jwhite@lawyersnh.com
ipiedra@lawyersnh.com




  7
